DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2017 Ford F-150 Raptor.
The 2017 Ford F-150 Raptor has a vehicle accessory system comprising a front bumper, a skid plate, running boards, and a rear bumper attached to the frame rails.  The 2017 Ford F-150 Raptor includes a first plurality of attachment devices formed by bolt holes in the frame rail, a second plurality of attachment devices formed by bolt holes in the frame rail of a second vehicle identical to the first vehicle, a plurality of engagement members formed by flanges of the vehicle .  
Claims 1-3, 8, 12-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bounds (5,224,636).
Bounds discloses a vehicle (13) having a vehicle accessory system (11) comprising a first plurality of attachment devices (107,123) located on a frame rail (17,19) of a first vehicle, a second plurality of attachment devices (107,123) located on a frame rail (17,19) of an identical second vehicle, as shown in Figures 1-4.  The first plurality of attachment devices (107,123) are spaced apart by a distance that is equal the distance between the second plurality of attachment devices (107,123).  A plurality of engagement members (51, 59) of a vehicle accessory (11) engage the plurality of attachment devices of the first or second plurality of attachment devices, as shown in Figures 1 and 2.  A plurality of connectors (117,133) secure the plurality of engagement members (51,59) to the attachment devices (107,123), as shown in Figures 1 and 2.  In reference to claims 2 and 15, the first and second plurality of attachment devices are at the same height above ground because they are on identical vehicles.  In reference to claim 3, the plurality of connectors (117,133) are removably connected to the plurality of engagement members (51,59) and the attachment devices (107,123), as shown in Figure 1.  In reference to claim 8, the first and second plurality of attachment devices include a pair of attachment devices (107,123) located proximal the rear of the first and second vehicles, as shown in Figure 2.  In reference to claims 12 and 20, each attachment device (107,123) includes a top 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        September 15, 2021